


110 HR 5645 IH: Housing Protection and Foster Care

U.S. House of Representatives
2008-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5645
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2008
			Ms. Waters (for
			 herself, Mr. Frank of Massachusetts,
			 Ms. Roybal-Allard,
			 Mr. Stark,
			 Mr. Honda,
			 Ms. Linda T. Sánchez of California,
			 Mr. Costa,
			 Ms. Zoe Lofgren of California,
			 Mr. Sires,
			 Mr. Al Green of Texas,
			 Mr. McDermott, and
			 Ms. Clarke) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To exclude assistance payments under certain post-foster
		  care guardianship assistance programs from consideration as income for purposes
		  of the United States Housing Act of 1937.
	
	
		1.Short titleThis Act may be cited as the
			 Housing Protection and Foster Care
			 Prevention Act of 2008.
		2.Treatment of
			 payments from qualified post-foster care guardianship assistance
			 programs
			(a)Exclusion from
			 incomeParagraph (4) of
			 section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(4))
			 is amended by inserting after not actually received by the
			 family the following: , any payments received from a qualified
			 post-foster care guardianship assistance program (as such term is defined in
			 paragraph (14)),.
			(b)Qualified
			 post-foster care guardianship programSection 3(b) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437a(b)) is amended by adding at the end
			 the following new paragraph:
				
					(14)Qualified post-foster care
				guardianship assistance programThe term qualified post-foster care
				guardianship assistance program means a program that meets the
				following requirements:
						(A)Assistance
				paymentsThe program shall provide for assistance payments in
				lieu of foster care payments to a caregiver described in subparagraph (C) on
				behalf of a child described in subparagraph (B).
						(B)Eligible childrenA
				child described in this subparagraph is a child who—
							(i)is less than 18 years of
				age;
							(ii)is under the legal guardianship of
				a caregiver described in subparagraph (C);
							(iii)was cared for under foster care by such
				caregiver under a State or locally administered foster care system for not less
				than 12 months before the caregiver obtained legal guardianship of the
				child;
							(iv)will not be reunified with his or her birth
				parents, pursuant to a determination by the foster care system and a
				termination of dependency by a court; and
							(v)is no longer under the supervision
				of such foster care system.
							(C)Eligible caregiversA caregiver described in this subparagraph
				is a caregiver who—
							(i)has not adopted the child;
							(ii)is a relative of the child;
				and
							(iii)has been identified by the foster
				care system, pursuant to a formal assessment, as the most appropriate permanent
				placement for the
				child.
							.
			
